Citation Nr: 1108878	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for post-traumatic degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  At a December 2010 hearing, the Veteran stated that he wished to withdraw his claim for service connection for sleep apnea.

2.  The Veteran injured his left knee and underwent left knee surgery during service and he currently has post-traumatic degenerative joint disease of the left knee due to in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria to establish service connection for post-traumatic degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sleep Apnea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his December 2010 hearing the Veteran withdrew his appeal for service connection for sleep apnea.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for this issue, and this appeal for service connection for sleep apnea is dismissed.

II.  Left Knee

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the Board has determined that service connection for residuals of a left knee injury is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.

The Veteran testified at his December 2010 hearing that he injured his left knee while playing basketball during service.  He reported that he underwent left knee surgery at that time and that he has had left knee pain ever since.

The Veteran's service treatment records indicate that the Veteran injured his left knee in a basketball game in April 1987 and that he underwent a left knee arthrotomy in April 1987.  He underwent physical therapy in May 1987 and his profile was extended in June 1987.  The Veteran had pain and buckling of the left knee in March 1988.  In September 1988 the Veteran again injured his left knee when he fell down and hit his left knee on concrete while playing basketball.  In January 1989 the Veteran was noted to have crepitus of the left knee.  

A March 2007 VA outpatient record notes that the Veteran reported left knee pain since 1986.

On VA examination in April 2008 the diagnosis was post-traumatic degenerative joint disease of the left knee.  The examiner stated that he believed that the Veteran has mild degenerative joint disease of the left knee that could be post-traumatic type of knee pain, but due to the lack of documentation that it was a chronic problem that truly began within a few years of discharge, he thought that it was less likely than not related to service.  

Although the VA examiner opinion weighs against the Veteran, the Board does not assign the opinion significant weight.  The April 2008 VA examiner did not discuss the service treatment records which showed recurring knee pain some time after the original injury.  He also did not discuss the second in-service left knee injury in September 1988.  In this case it is shown by the service treatment records that the Veteran had two injuries to the left knee and that the Veteran underwent a left knee arthrotomy.  The Veteran currently has a diagnosis of post-traumatic degenerative joint disease of the left knee and the Veteran has provided credible testimony that he has had left knee pain ever since service.  Accordingly, weighing all doubt in favor of the Veteran, the Board finds that the Veteran's current post traumatic degenerative joint disease of the left knee is related to service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for sleep apnea is dismissed.

Entitlement to service connection for post-traumatic degenerative joint disease of the left knee is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


